     Case 2:19-cv-01858-KJD-BNW Document 20 Filed 06/16/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    CALVIN SMITH,                                      Case No. 2:19-cv-01858-KJD-BNW
12                       Petitioner,                     ORDER
13           v.
14    JERRY HOWELL, et al.,
15                       Respondents.
16

17          Respondents having filed a motion for enlargement of time (first request) (ECF No. 19),

18   and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' motion for enlargement of time (first

20   request) (ECF No. 19) is GRANTED. Respondents will have up to and including August 14,

21   2020, to file and serve a response to the petition for a writ of habeas corpus.

22          DATED: June 16, 2020
23                                                                 ______________________________
                                                                   KENT J. DAWSON
24                                                                 United States District Judge
25

26
27

28
                                                        1
